Exhibit 10.2
NON-COMPETITION AGREEMENT


This NON-COMPETITION AGREEMENT (the "Agreement") is made as of February 19,
2004, by and between COLLECTORS UNIVERSE, INC., a Delaware corporation
("Seller"), and SPECTRUM NUMISMATICS INTERNATIONAL, INC., a California
corporation ("Buyer").


R E C I T A L S:


A.            Concurrently herewith, Seller and Buyer are entering into that
certain Asset Purchase Agreement dated of even date herewith (the "Asset
Purchase Agreement"), pursuant to which Buyer is acquiring the Auction
Businesses and purchasing, or acquiring the right to use, a substantial portion
of the operating assets of those Businesses, including all of the goodwill
associated with the conduct of those Businesses (the "Acquired Assets"), all as
more fully described in the Asset Purchase Agreement.


B.            Seller has agreed, in the Asset Purchase Agreement, to execute and
deliver this Non-Competition Agreement and the Seller’s execution and delivery
thereof is a condition precedent to the effectiveness of the Asset Purchase
Agreement.

NOW, THEREFORE, in satisfaction of the above referenced condition and other good
and valuable consideration the receipt and adequacy of which are hereby
acknowledged by the parties, it is agreed as follows:


1.             Definitions and Interpretive Rules .


1.1            Unless otherwise defined in this Agreement, terms with initial
capital letters contained in the above Recitals to, or elsewhere in, this
Agreement (including the term "Auction Businesses") shall have the meanings
ascribed to them in the Asset Purchase Agreement.


1.2            For purposes of this Agreement, the following terms shall have
the respective meanings set forth hereinafter in this Section 1.2:


(a)    For purposes of this Agreement, a Person shall be deemed to be an "
Affiliate " of another Person if, at the time the determination of Affiliation
is to be determined, (i) the other Person is a Parent (as defined below) of the
Person, (ii) the Other Person is a Subsidiary of the Person or of any Parent of
the Person


(b)    The term " Competitive Business " means the conduct or management of a
business or venture that (1) acquires, by purchase or consignment, Collectible
Coins or Collectible Sports Memorabilia (as such terms are defined in the Asset
Purchase Agreement) for sale at in-person, telephonic and internet auctions, (2)
conducts in-person, telephonic and internet auctions at which such Collectible
Coins or Collectible Sports Memorabilia are sold, or (3) is making preparations
to engage any of the foregoing.


(c)    The term " Grading Services " means services that consist of any or all
of the following: (i) grading the quality of, (ii) authenticating the
genuineness or authenticity of, (iii) certifying the grade of quality assigned
to or authenticity of, and (iv) providing any service or device designed to
reduce the incidence of (or to help identify) forgeries of Collectible Coins,
Collectible Sports Memorabilia or any other collectibles, to or for owners,
dealers, sellers, purchasers and consignees of such collectibles, including
Competitive Businesses (collectively, "Grading Customers"). The term "Grading
Business" means a business engaged in providing any Grading Services to any
Grading Customers.


(d)    The term " Parent " of a Person shall mean any corporation or other
entity that acquires beneficial ownership of common stock possessing, either
directly or indirectly (through one or more entities), more than fifty percent
(50%) of the total combined voting power of that Person. Accordingly if any
corporation or other entity acquires beneficial ownership of common stock of
Seller possessing, either directly or indirectly (through one or more

       

--------------------------------------------------------------------------------

 

entities), more than fifty percent (50%) of the total combined voting power of
Seller, such corporation or other entity shall, for purposes of this Agreement,
be the Parent of Seller.


(e)    The term " Person " shall mean a natural person, corporation, limited
liability company, limited or general partnership or a joint venture, trust,
unincorporated organization or other entity.


(f)    The term " Restrictive Period " shall mean the period commencing on the
date hereof and ending on the fifth (5th) anniversary of the date hereof.


(g)    The term " Restricted Territory " shall mean any state, city or other
locality in the United States of America, Europe and Asia.


(h)    The term " Seller-Related Parties " shall mean any Parent of Seller and
any Subsidiary of Seller or of Parent.


(i)    The term " Subsidiary " of a Person shall mean any corporation or other
entity more than fifty percent (50%) of the voting stock or other equity
ownership interests of which are held, directly or indirectly (through one or
more entities), by such Person or, by an Affiliate of such Person.


1.3           This Agreement is the result of arms’-length negotiations between
the parties hereto and no provision hereof, because of any ambiguity found to be
contained therein or otherwise, shall be construed against a party by reason of
the fact that such party or its legal counsel was the draftsman of that
provision. The section, subsection and any paragraph headings contained herein
are for the purpose of convenience only and are not intended to define or limit
or affect, and shall not be considered in connection with, the interpretation of
any of the terms or provisions of this Agreement. Unless otherwise indicated
expressly or by the context in which such terms are found elsewhere in this
Agreement, (1) the term "or" shall not be exclusive, (2) the term "including"
shall mean "including, but not limited to" and (3) the terms "herein," "hereof,"
"hereto," "hereunder" and other terms similar to such terms shall refer to this
Agreement as a whole and not merely to the specific section, subsection,
paragraph or clause where such terms may appear. The Recitals to this Agreement
are fully incorporated into and are an integral part of this Agreement.


2.             Non-Competition Covenants and Certain Acknowledgements .


2.1            Non-Competition Covenants . Except as otherwise permitted by
Section 2.2 hereof, during the Restrictive Period, neither Seller nor any
Seller-Related Parties shall directly or indirectly:


(a)    conduct or engage in any Competitive Business in the Restricted
Territory; or


(b)    acquire, invest in, operate, control, manage, own or have any ownership
interest in, or participate or become or be a partner, member, joint venturer,
shareholder or owner, or consultant, advisor or agent of, any Competitive
Business, or with any Person that engages in, or to the best knowledge of Seller
is preparing to engage in, any Competitive Business, anywhere in the Restricted
Territory; or


(c)    provide marketing, promotional, management, consulting, advisory or
financial assistance to any Person that engages in. or to the best knowledge of
Seller is preparing to engage in, any Competitive Business anywhere in the
Restricted Territory.


2.2            Limited Exceptions . Notwithstanding the foregoing, or any other
provision contained herein to the contrary:


(a)    Seller and any of the Seller-Related Parties may own shares of voting
stock of any corporation whose shares are listed for trading on any stock
exchange or on the Nasdaq National Market or Nasdaq SmallCap Market, without
thereby breaching its covenants contained in this Agreement, provided that the
aggregate number of voting shares of any such corporation that may be owned, in
the aggregate, by the Seller and the Seller-Related Parties

  2  

--------------------------------------------------------------------------------

 

shall not exceed five percent (5%) of such corporation’s voting stock so long as
Seller does not in fact have the power to control, or direct the management of
that corporation.


(b)    Seller and the Seller-Related Parties shall be entitled, and it shall not
be a breach of this Agreement (including Section 2.1(c) above), for Seller or
any of the Seller Related Parties, to acquire, invest in, operate, control,
manage, own, participate or have any ownership interest in, or to sell or
otherwise transfer, or become or be a partner, member, joint venturer,
shareholder or owner, consultant, advisor or agent of: (1) any Grading Business
that provides, in the ordinary course, any Grading Services to or for any
Competitive Business, or with any Person that engages in any Competitive
Business, anywhere in the Restricted Territory; (2) subject to Paragraph 2.3
below, any business that, in the ordinary course, provides services (other than
or in addition to those currently being provided by Seller’s Grading Services)
that facilitate or enhance commerce, trading or dealing in Collectible Coins or
Collectible Sports Memorabilia (such as, by way of illustration but not
limitation, Seller’s sportscard set registry program) (hereinafter "Value Added
Services") for any Competing Businesses anywhere in the Restricted Territory;
provided , however , that in no event shall Value Added Services include
conducting, managing, or controlling the conduct of any auctions anywhere in the
Restricted Territory for Seller’s account or for the account of any other
Person; (3) sell or consign Seller’s Collectible Inventory (as defined in the
Asset Purchase Agreement) to any Competitive Business if Buyer does not exercise
its option to purchase such Collectibles Inventory pursuant to the Asset
Purchase Agreement; (4) consign or sell to any Competitive Businesses any
Collectible Coins or Collectible Sports Memorabilia that Seller or any of the
Seller Related Parties may acquire as an incident to the conduct of any Grading
Business or Value Added Services businesses and (5) the businesses described in
Paragraph 2.2(c) and 2.2(d) below.


(c)    Odyssey Publications, a wholly owned subsidiary of Seller ("Odyssey"),
conducts an auction business which acquires, by purchase or consignment, and
sells at auctions conducted by it or by direct sales methods, entertainment and
historical memorabilia (but not Collectible Coins or Collectible Sports
Memorabilia). Such historical memorabilia sometimes includes sports memorabilia
that has been autographed by Persons associated therewith. Nothing in this
Agreement shall restrict or preclude (1) Odyssey, or any Person that might
purchases or otherwise acquire, hereafter, Odyssey or its business, from
continuing such business and the continuation thereof shall not constitute a
breach of this Agreement, or (2) Seller or any of the Seller Related Parties
from selling or otherwise transferring to any other Person, including to a
Competitive Business, the stock or business and assets of Odyssey, provided that
such assets do not include the Licensed Information. Notwithstanding the
foregoing, however, nothing in this Agreement, including the proviso contained
in the immediately preceding sentence, shall preclude Seller, Odyssey or any
successor to the business of Seller or Odyssey from using or transferring
information concerning Odyssey’s customers, consignors or vendors even if some
of those customers, consignors or vendors also are Auction Business Customers,
Auction Business Consignors or Auction Business Vendors (as defined in the Asset
Purchase Agreement).


(d)    David Hall Rare Coins ("DHRC"), a division of Seller, purchases and sells
collectible coins by direct retail methods, but does not conduct auctions.
Nothing in this Agreement shall restrict or preclude (1) DHRC or any Person that
might purchase or otherwise acquire, hereafter, DHRC or its business, from
continuing such business and the continuation thereof shall not constitute a
breach of this Agreement, or (2) Seller or any of the Seller Related Parties
from selling or otherwise transferring to any other Person, including to a
Competitive Business, the business and assets of DHRC, provided that such assets
do not include the Licensed Information. Notwithstanding the foregoing, however,
nothing in this Agreement, including the proviso contained in the immediately
preceding sentence shall preclude Seller, DHRC, any purchaser of DHRC’s business
or assets or any successor of DHRC from using or transferring information
concerning DHRC’s customers or vendors, even if some of those customers or
vendors also are Auction Business Customers, Auction Business Consignors or
Auction Business Vendors.


                 2.3           Covenants Related to Value Added Services . If,
during the Restrictive Period, Seller offers any Value Added Services to any
Competitive Business, Seller shall offer such Value Added Services to Buyer on
substantially the same terms and at the same time as Seller has offered to
provide such Services to such other Competitive Business (subject to variations
in terms to take account of differences in the sizes and locations of and in the
volume of Value Added Services that such Businesses may elect to purchase from
Seller or any of the Seller Related Parties).



  3 3  

--------------------------------------------------------------------------------

 

3.             Informational Use Restrictions and Confidentiality Obligations .


3.1           Confidentiality Obligations and Use Restrictions . During the
period commencing on the date hereof and ending on the tenth (10th) anniversary
of the date hereof (the "Confidentiality Period"), neither Seller nor any of the
Seller-Related Parties shall directly or indirectly (1) use any of the Licensed
Information (as defined in the Asset Purchase Agreement), for or in connection
with the conduct of any Competitive Business, or (2) disclose, furnish, make
available, license, transfer or permit the use in any manner any of the Licensed
Information to any Person that is conducting or is engaged or, to the best
knowledge of Seller, is making preparations to engage, in the conduct of any
Competitive Business.


3.2           Certain Exceptions . Notwithstanding the foregoing or anything to
the contrary that may be contained elsewhere in this Agreement:


(a)    The use restrictions and confidentiality obligations set forth in Section
3.1 above shall not apply to any of the Licensed Information which is or becomes
lawfully available from any third parties without breaching any confidentiality
agreement, including a breach of this Agreement by Seller or any of the
Seller-Related Parties;


(b)    Without breaching or violating this Agreement:


                   (i)    Seller or any of the Seller-Related Parties may
disclose or furnish any of the Licensed Information pursuant to subpoena or
other legal process, or upon making a good faith determination (after
consultation with its outside legal counsel) that such disclosure is required to
be made under applicable law , but in any such event it shall be obligated to
comply with the procedure set forth in Section 3.3 below;


                   (ii)    As owner of the Licensed Information, Seller is free
to use and permit any of the Seller-Related Parties to use any of the Licensed
Information in connection with the conduct of any businesses, provided , however
, that (A) any such use with respect to DHRC shall be subject to the
restrictions set forth in Section 2.1(8) of the Asset Purchase Agreement, and
(B) all such businesses shall be bound by all of the terms and provisions of
this Agreement;


                   (iii)    Seller and any of the Seller-Related Parties shall
be free during the Confidentiality Period to disclose or otherwise furnish to
any other Person (a "Third Party"), and to license any Third Party to use, any
of the Licensed Information, provided that such Third Party (1) is not engaged
in or, to Seller’s best knowledge, is not planning to engage in, a Competitive
Business, and (2) expressly agrees, in writing, to be bound by all the terms and
provisions of this Section 3 and Sections 4, 5, 7, 10 and 11 of this Agreement;


                   (iv)    During the Confidentiality Period, Seller or any of
the Seller-Related Parties may sell or otherwise transfer ownership of any of
the Licensed Information to any Third Party, whether by operation of law or
otherwise, as part of or in connection with a sale or other transfer to such
Third Party (or any Subsidiary thereof) of (1) a majority or more of the
outstanding shares of Seller or of any Seller Related Party (whether by outright
sale of shares or a merger or Reorganization (as defined in the California
Corporations Code), (2) substantially all of the assets of Seller, or of any
Seller Related Party or of any businesses conducted by any of them, provided
that such Third Party agrees, in writing, that it shall be bound by all of the
terms and provisions of this Agreement.


3.3           Seller’s Responsibilities on Receipt of Subpoena, etc . In the
event that any Seller or any Seller-Related Party is served with a subpoena or
other legal process requiring the disclosure of, or determines that it is
required under applicable law to disclose, any of the Auction Business
Confidential Information or Licensed Information, then (1) before disclosing
such Information Seller or any of the Seller-Related Businesses shall promptly
notify Buyer, in writing, of the receipt of such subpoena or other legal process
or of such determination (as the case may be), which notice shall be accompanied
by a copy of such subpoena or other legal process or the law or regulations that
have been

  4 4  

--------------------------------------------------------------------------------

 

determined to require such disclosure and (2) thereafter shall, at the expense
of Buyer, cooperate with any efforts undertaken by Buyer to quash such subpoena
or other legal process or to obtain a protective order, as Buyer deems
appropriate.


3.4           Auction Business Confidential Information . In accordance with the
Asset Purchase Agreement, Buyer and its Affiliates are purchasing and succeeding
to the ownership of the Auction Business Confidential Information that has great
value in the Auction Businesses and the unauthorized disclosure of which could
be detrimental to the interests of Buyer or its Affiliates. Seller acknowledges
and agrees that the Auction Business Confidential Information is the exclusive
property of Buyer and its Affiliates. Accordingly, Seller shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate any
Auction Business Confidential Information to any third party, except as
permitted by the Asset Purchase Agreement.


4.           Equitable Remedies . Seller agrees that its covenants and the
restrictions contained in Sections 2 and 3 of this Agreement are reasonable and
necessary in order to protect the goodwill of the Auction Businesses that Buyer
is acquiring from Seller, and that any violation of any such covenants or
restrictions by any of the Seller-Related Parties would result in irreparable
injuries to Buyer, for which damages would not be an adequate remedy. Therefore,
Seller hereby acknowledges and agrees that, in the event of the occurrence of
such a violation or breach or threatened breach by Seller or any of the
Seller-Related Parties, Buyer shall be entitled, to obtain, from any court of
competent jurisdiction, a temporary restraining order, temporary, preliminary
and permanent injunctive relief, or other equitable remedy that may then be
available for purposes of restraining Seller or any of the Seller-Related
Parties from any actual or threatened breach of its obligations, without proving
damages or posting a bond,. or thereby limiting any other rights and remedies
that Buyer may have hereunder or under applicable law by reason of such
violation breach or threatened breach. The rights and remedies of Buyer under
this Agreement are cumulative and shall not be exclusive, and Buyer shall be
entitled to pursue all legal and equitable rights and remedies and to secure
performance of the obligations and duties under this Agreement, and the
enforcement of one or more of such rights and remedies shall in no way preclude
Buyer from pursuing, at the same time or subsequently, any and all other rights
and remedies available to it.


5.           Scope of Covenants . Seller agrees that if, in any judicial
proceeding, the geographic coverage of the covenant contained in Section 2
hereof or the period of time specified in Section 2 or Section 3 hereof should
be adjudged unreasonable, then, such geographic coverage or such period of time,
as the case may be, shall be reduced to the extent necessary to enable the court
to enforce the covenants and restrictions in Sections 2 and 3 to the fullest
extent permitted under applicable law.


6.           Amendment and Waiver . No term or condition of this Agreement may
be waived, amended or modified except by means of a written instrument duly
executed by the parties to be charged therewith. No waiver of any provision,
performance or default hereunder in any instance shall be construed as a
continuing waiver of such provision, performance or default or a waiver of any
other provision, performance or default or a waiver of any future performance or
default.


7.           Adjudication Fees and Expenses . In the event of a controversy,
claim or dispute between any of the parties hereto arising out of or relating to
this Agreement, or the breach thereof, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees, expenses and costs.


8.           Entire Agreement . This Agreement, together with the provisions of
the Asset Purchase Agreement relating to the Auction Business Confidential
Information and the Licensed Information, constitutes all of the agreements of
the parties with respect to, and supersedes all prior agreements and
understandings (written or oral) relating to, the subject matter of this
Agreement. This Agreement may not be modified or amended except by a written
instrument specifically referring to this Agreement signed by the parties
hereto.


9.           Inurement and Binding Nature of Agreement . This Agreement shall
inure to the benefit of Buyer and its successors and assigns and shall be
binding on Seller and its successors and assigns.


10.        Governing Law . This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
its conflicts of laws provisions.

  5 5  

--------------------------------------------------------------------------------

 

11.        Waiver of Jury Trial . TO THE MAXIMUM EXTENT PERMITTED BY LAW EACH
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES SUCH PARTY’S RIGHTS TO A TRIAL BY
JURY WITH RESPECT IN ANY LEGAL PROCEEDING THAT MAY BE BROUGHT AS A RESULT OF ANY
CLAIM, CONTROVERSY OR DISPUTE BETWEEN THE PARTIES RELATING TO OR ARISING OUT OF
THIS AGREEMENT AND EACH PARTY EXPRESSLY AND IRREVOCABLY AGREES THAT THE TRIER OF
FACT IN ANY SUCH PROCEEDING SHALL BE THE JUDGE.


12.         Counterparts . This Agreement may be executed by the parties in
separate counterparts hereof and, provided that each party has executed and
delivered a counterpart hereof, this Agreement shall be effective despite the
fact that the parties have not executed the same counterpart hereof. Each of
such signed counterparts, and any facsimiles or photocopies thereof, shall be
deemed an original and all of such signed counterparts and any facsimiles or
photocopies thereof, when taken together, shall constitute but one and the same
instrument.



  6 6  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed by the
parties hereto as of the date and year first above written.
 

 


"Seller":                                                              
COLLECTORS UNIVERSE, INC.
a Delaware corporation






By:     /s/ MICHAEL R. HAYNES                    
        Michael R. Haynes, CEO




"Buyer":                                                              SPECTRUM
NUMISMATICS INTERNATIONAL, INC.
                                                                               a
California corporation






By: /s/ GREGORY N. ROBERTS
Gregory N. Roberts, President






















  7  